Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 1 of 49




                           EXHIBIT 1
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 2 of 49




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

                                  CASE NO. 21-cr-00198-PAB


UNITED STATES OF AMERICA,

                     Plaintiff,

v.

1.     KBM GROUP, LLC,

                     Defendant.

________________________________


                      DEFERRED PROSECUTION AGREEMENT

       Defendant KBM Group, LLC (“KBM” or “the Company”), by its undersigned

representatives, pursuant to authority granted to its Chief Financial Officer, reflected in

Attachment A, and the United States Department of Justice Consumer Protection

Branch and the United States Attorney’s Office for the District of Colorado (collectively,

“the Government”) enter into this deferred prosecution agreement (“the Agreement”),

the terms and conditions of which are as follows:

               Criminal Information and Acceptance of Responsibility

       1.     KBM acknowledges and agrees that the Government will file a one-count

criminal Information in the United States District Court for the District of Colorado

charging KBM with one count of Conspiracy to Commit Mail and Wire Fraud in violation

of Title 18, United States Code, Section 1349 (the “Information”), arising out of the


                                             1
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 3 of 49




conduct described in the Statement of Facts, attached hereto as Attachment B and

incorporated by reference into this Agreement (“Covered Conduct”). In so doing, KBM:

(a) knowingly waives any right it may have to indictment on this charge, as well as all

rights to a speedy trial pursuant to the Sixth Amendment to the United States

Constitution, Title 18, United States Code, Section 3161, and Federal Rule of Criminal

Procedure 48(b); (b) knowingly waives any objection with respect to venue to any

charges by the United States arising out of the Covered Conduct and consents to the

filing of the Information, as provided under the terms of this Agreement, in the United

States District Court for the District of Colorado. The Government agrees to defer

prosecution of KBM pursuant to the terms and conditions described below.

       2.     KBM admits, accepts, and acknowledges that it is responsible under

United States federal law for the acts of its officers, directors, employees, and agents as

charged in the Information, and as set forth in the Statement of Facts, and that the

allegations described in the Information and the facts described in the Statement of

Facts are true and accurate. Should the Government pursue the prosecution that is

deferred by this Agreement, KBM stipulates to the admissibility of the Statement of

Facts in any proceeding by the Government, including any trial, guilty plea, or

sentencing proceeding, and will not contradict anything in the Statement of Facts at any

such proceeding. KBM agrees that, effective as of the date KBM signs this Agreement,

in any prosecution that is deferred by this Agreement, it will not dispute the Statement of

Facts set forth in this Agreement, and, in any such prosecution, the Statement of Facts



                                            2
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 4 of 49




shall be admissible as: (a) substantive evidence offered by the government in its case-

in-chief and rebuttal case; (b) impeachment evidence offered by the government on

cross-examination; and (c) evidence at any sentencing hearing or other hearing. In

addition, in connection therewith, KBM agrees not to assert any claim under the United

States Constitution, Rule 410 of the Federal Rules of Evidence, Rule 11(f) of the

Federal Rules of Criminal Procedure, Section 1B1.1(a) of the United States Sentencing

Guidelines (“USSG” or “Sentencing Guidelines”) or any other federal rule that the

Statement of Facts should be suppressed or is otherwise inadmissible as evidence in

any form.

                                 Term of the Agreement

       3.     This Agreement is effective for a period beginning on the date on which

the Information is filed (the “Effective Date”) and ending thirty months after that date (the

“Term”). KBM agrees, however, that, in the event the Government determines, in its

sole discretion, that KBM has knowingly violated any provision of this Agreement, or has

failed to completely perform or fulfill each of KBM’s obligations under this Agreement,

an extension or extensions of the Term may be imposed by the Government, in its sole

discretion for up to a total additional time period of six months, without prejudice to the

Government’s right to proceed as provided in Paragraphs 26-29 below. Any extension

of the Term extends all terms of this Agreement, including the terms of Attachment C

(Compliance Measures) and Attachment D (Corporate Compliance Reporting), for an

equivalent period. Conversely, in the event the Government finds, in its sole discretion,



                                              3
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 5 of 49




that there exists a change in circumstances sufficient to eliminate the need for the

reporting requirement in Attachment D, and that the other provisions of this Agreement

have been satisfied, the Agreement may be terminated early. If the Court refuses to

grant exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(2), the Term

shall be deemed to have not begun and all the provisions of the Agreement shall be

deemed null and void, except that the statute of limitations for any prosecution relating

to the conduct described in the Statement of Facts shall be tolled from the date on

which this Agreement was signed until the date the Court refuses to grant the exclusion

of time plus six months.

                                Relevant Considerations

       4.     The Government enters into this Agreement based on the individual facts

and circumstances presented by this case and KBM, including:

              a.     KBM did not receive voluntary disclosure credit because it did not

                     voluntarily and timely self-disclose to the Government the conduct

                     described in the Statement of Facts;

              b.     KBM received credit for its cooperation with the investigation

                     conducted by the Government, including factual presentations to

                     the Government and collecting, analyzing, and organizing

                     voluminous evidence and information for the Government;

              c.     KBM provided the Government all relevant facts known to it,

                     including information about the individuals involved in the Covered



                                             4
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 6 of 49




                  Conduct, and assisted the Government in understanding the

                  complexities of its industry and data practices;

            d.    KBM engaged in significant remedial measures, including that:

                  i. KBM separated employees known to KBM to have been

                     involved in the Covered Conduct;

                  ii. KBM terminated business relationships with marketers and

                     brokers known to have been involved in the Covered Conduct or

                     that sent out false or deceptive mail solicitations to consumers,

                     including solicitations seeking payment associated with falsely

                     or unlawfully promised sweepstakes, lotteries, prizes, games of

                     chance, personalized psychic services, automobile warranties,

                     cures and treatments, and grant opportunities;

                 iii. KBM removed terminated clients’ data from its cooperative

                     database and engaged a third-party consultant to verify its data

                     remediation protocol;

                 iv. KBM revised employee commission plans and co-op member

                     agreements to align them with compliance program objectives;

                  v. KBM made substantial investments in staffing and resources for

                     its legal and compliance teams; updated policies, procedures,

                     and supervisory structures with an emphasis on detecting, and

                     preventing, the sale of consumer data to current clients and



                                          5
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 7 of 49




                     prospective clients proposing to engage in potentially fraudulent

                     and deceptive marketing campaigns; and expanded employee

                     training;

            e.    KBM substantially enhanced, and has committed to continuing to

                  enhance, its compliance program and internal controls, including

                  through its engagement of an outside compliance expert, to ensure

                  that KBM satisfies the minimum elements set forth in Attachment C

                  to this Agreement (Corporate Compliance Program), thereby

                  safeguarding the integrity and proper use of consumer data;

            f.    based on KBM’s remediation and the state of its compliance

                  program, the fact that the Covered Conduct concluded in 2018, and

                  KBM’s agreement to report to the Government as set forth in

                  Attachment D to this Agreement (Corporate Compliance

                  Reporting), the Government determined that an independent

                  compliance monitor was unnecessary;

            g.    the nature and seriousness of the Covered Conduct;

            h.    the pervasiveness of the misconduct within KBM;

            i.    KBM has no prior criminal history; and

            j.    KBM has agreed to continue to cooperate with the Government’s

                  ongoing investigation of individuals and other entities, including as

                  described in Paragraph 5 below.



                                          6
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 8 of 49




                   Future Cooperation and Disclosure Requirements

       5.     KBM shall cooperate fully with the Government in any and all matters

relating to the conduct described in this Agreement and the attached Statement of

Facts, and other conduct under investigation by the Government, subject to applicable

laws and regulations, until the later of the date upon which all investigations and

potential prosecutions arising out of such conduct are concluded or the end of the Term

of this Agreement. At the request of the Government, KBM shall also cooperate fully

with other domestic or foreign law enforcement and regulatory authorities and agencies

in any investigation of KBM, its parent company or its affiliates, or any of its present or

former officers, directors, employees, agents, and consultants, or any other party, in any

and all matters relating to the conduct described in this Agreement and the attached

Statement of Facts. KBM’s cooperation pursuant to this paragraph is subject to

applicable law and regulations, including relevant data privacy and national security

laws and regulations, as well as valid claims of attorney-client privilege or attorney work

product doctrine; however, KBM must provide to the Government a log of any

information or cooperation that is not provided based on an assertion of law, regulation,

or privilege, and KBM bears the burden of establishing the validity of any such

assertion. KBM agrees that its cooperation pursuant to this paragraph shall include, but

not be limited to, the following:

              a.      KBM shall truthfully disclose all factual information with respect to

                      its activities, those of its parent company and affiliates, and those of



                                              7
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 9 of 49




                  its former, present and future directors, officers, employees, agents,

                  business partners, brokers, and clients, including any evidence or

                  allegations and internal or external investigations, about which KBM

                  has any knowledge or about which the Government may inquire.

                  This obligation of truthful disclosure includes, but is not limited to,

                  the obligation of KBM to provide to the Government, upon request,

                  any document, record or other tangible evidence about which the

                  Government may inquire of KBM;

            b.    Upon request of the Government, KBM shall designate

                  knowledgeable employees, agents or attorneys to provide to the

                  Government the information and materials described in Paragraph

                  5(a) above on behalf of KBM. It is further understood that KBM

                  must at all times provide complete, truthful, and accurate

                  information;

            c.    KBM shall use its best efforts to make available for interviews or

                  testimony, as requested by the Government, former, present and

                  future officers, directors, employees, agents and consultants of

                  KBM. This obligation includes, but is not limited to, sworn

                  testimony before a federal grand jury or in federal trials, as well as

                  interviews with law enforcement and regulatory authorities.

                  Cooperation under this paragraph shall include identification of



                                           8
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 10 of 49




                       witnesses who, to the knowledge of KBM, may have material

                       information sought by the Government;

              d.       With respect to any information, testimony, documents, records or

                       other tangible evidence provided to the Government pursuant to

                       this Agreement, KBM consents to any and all disclosures, subject

                       to applicable law and regulations, to other domestic and foreign law

                       enforcement and regulatory authorities of such materials as the

                       Government, in its sole discretion, shall deem appropriate; and

              e.       KBM will promptly report to the Government identified violations of

                       federal law, or investigations of such violations, involving KBM or

                       any of its directors, officers, employees, agents, or customers.

       6.     On the date that the period of deferred prosecution specified in this

 Agreement expires, KBM, by its Chief Financial Officer (or such other similar officer not

 unacceptable to the Government), will certify to the Government that it has met its

 disclosure obligations pursuant to Paragraph 5 of this Agreement. The certification will

 be deemed a material statement and representation by the Company to the executive

 branch of the United States for purposes of Title 18, United States Code, Sections 1001

 and 1519, and it will be deemed to have been made in the judicial district in which this

 Agreement is filed.




                                              9
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 11 of 49




                             Total Criminal Monetary Amount

        7.     The Government and KBM agree that the Total Criminal Monetary Amount

  to be paid by KBM pursuant to this Agreement is $42,000,000, which is comprised of

  the following components set forth below: (1) a Criminal Monetary Penalty of

  $8,500,000; and (2) a Victim Compensation Amount of $33,500,000.

        8.     As a result of the Covered Conduct described in the attached Statement of

  Facts, the parties agree that the Government could institute a civil and/or criminal

  forfeiture action against certain funds held by KBM and that such funds would be

  forfeitable under the civil and criminal federal asset forfeiture laws. Notwithstanding

  this agreement, the Government is not requiring KBM to pay a criminal forfeiture

  amount under this Agreement. The Government agrees that this disposition is

  appropriate because of KBM’s agreement to pay the Victim Compensation Amount, as

  well as the facts and circumstances of this case, including the Relevant Considerations

  described in Paragraph 4 of this Agreement. The parties agree that the Government

  may pursue civil and criminal forfeiture in the event of a breach of this Agreement and

  subsequent prosecution.

        9.     KBM acknowledges that no United States tax deduction may be sought in

  connection with the payment of any of the components of the Total Criminal Monetary

  Amount. KBM shall not seek or accept directly or indirectly reimbursement or

  indemnification from any source with regard to the Total Criminal Monetary Amount or

  any other agreement entered into with any other enforcement authority or a regulator



                                             10
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 12 of 49




  concerning the facts set forth in the Statement of Facts.

                             Payment of Criminal Monetary Penalty

        10.    The Government and KBM agree that application of the Sentencing

  Guidelines to determine the applicable fine range yields the following analysis:

               a.     The 2018 USSG are applicable to this matter.

               b.     Offense Level. Based upon USSG § 2B1.1, the total offense level
                      is 27, calculated as follows:

                        (a)(1)       Base Offense Level                                 7

                        (b)(1)(J)    Loss of more than $3,500,000                    +18

                        (b)(2)(A)    Victim enhancement                              +2

                        Total                                                           27

               c.     Base Fine. Based upon USSG § 8C2.4(a)(1), the base fine is
                      $8,500,000 (the fine indicated in the Offense Level Fine Table)

               d.     Culpability Score. Based upon USSG § 8C2.5, the culpability score
                      is 5, calculated as follows:

                        (a)          Base Culpability Score                             5

                        (b)(5)       Substantial Authority Personnel Involved        +1

                        (g)(3)       Acceptance of Responsibility                       -1

                        Total                                                           5

               e.     Calculation of Fine Range

               Base Fine                                  $8,500,000

               Multipliers                                1.0 (min)/ 2.0 (max)

               Fine Range                                 $8,500,000/ $17,000,000


                                             11
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 13 of 49




       11.    KBM agrees to pay the Criminal Monetary Penalty of $8,500,000 to the

 United States Treasury not more than 10 days after the Agreement is fully executed

 pursuant to payment instructions provided by the Government in its sole discretion.

 KBM and the Government agree that the Criminal Monetary Penalty is appropriate

 given the facts and circumstances of this case, including the Relevant Considerations

 described in Paragraph 4 of this Agreement, as well as the amount KBM agrees to pay

 in victim compensation, as described in Paragraphs 13-17 of this Agreement.

       12.    The Criminal Monetary Penalty is final and shall not be refunded.

 Furthermore, nothing in this Agreement shall be deemed an agreement by the

 Government that $8,500,000 is the maximum fine that may be imposed in any future

 prosecution, and the Government is not precluded from arguing in any future

 prosecution that the Court should impose a higher fine, although the Government

 agrees that under those circumstances, it will recommend to the Court that any amount

 paid as part of the Criminal Monetary Penalty should be offset against any fine the

 Court imposes as part of a putative future judgment.

                      Payment of Victim Compensation Amount

       13.    KBM agrees to pay the amount of $33,500,000 to compensate victims for

  losses from fraudulent mass-mailing schemes operated by individuals who acquired

  consumer data from KBM, as described in the attached Statement of Facts (“the Victim

  Compensation Amount”). KBM shall escrow and/or pay the Victim Compensation

  Amount to the United States or other entity after the Agreement is fully executed



                                            12
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 14 of 49




  pursuant to instructions provided by the Government in its sole discretion.

        14.    KBM agrees to bear the cost of the administration of all victim claims by a

  third-party claim administrator (“Claim Administrator”) who will report directly to the

  Government. KBM may select the Claim Administrator subject to the approval of the

  Government, and KBM must submit its selection no later than forty-five days after the

  signing of this Agreement. KBM further agrees to provide the Claim Administrator with

  full access to the books and records of KBM and all subsidiaries and affiliates as

  necessary for the Claim Administrator to compensate victims.

        15.    KBM agrees that it will not employ or be affiliated with the Administrator for

  a period of not less than two years from the date on which the Administrator’s term

  expires. Nor will KBM discuss with the Administrator the possibility of further

  employment or affiliation during the Administrator’s term. Upon agreement by the

  parties, this prohibition will not apply to other claims administration responsibilities that

  the Administrator may undertake in connection with resolutions with foreign or other

  domestic authorities.

        16.    KBM agrees that it will not use the fact that any beneficiary seeks or

  receives any compensation from the Victim Compensation Amount to seek to preclude

  such beneficiary from pursuing any other lawful claim that such beneficiary might have

  against KBM.

        17.    KBM agrees that any unclaimed part of the Victim Compensation Amount

  remaining at the end of the Term shall revert to the United States in the form of a



                                               13
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 15 of 49




  payment to the United States Postal Inspection Service Consumer Fraud Fund.

                             Conditional Release from Liability

        18.     Subject to Paragraphs 26-29 below, the Government agrees, except as

 provided in this Agreement, that it will not bring any criminal case against KBM relating

 to any of the Covered Conduct. The Government, however, may use any information

 related to the Covered Conduct against KBM: (a) in a prosecution for perjury or

 obstruction of justice; (b) in a prosecution for making a false statement; (c) in a

 prosecution or other proceeding relating to any crime of violence; or (d) in a prosecution

 or other proceeding relating to a violation of any provision of Title 26 of the United

 States Code.

        19.     This Agreement does not provide any protection against prosecution for

 any future conduct by KBM.

        20.     In addition, this Agreement does not provide any protection against

 prosecution of any individuals, regardless of their affiliation with KBM.

                              Corporate Compliance Program

        21.     KBM represents that it has implemented and will continue to implement a

 compliance and ethics program designed to detect and prevent the transfer or sale of

 consumer data to entities and individuals engaged in fraudulent and deceptive

 marketing campaigns, and related violations of federal law, throughout its operations,

 including those of its affiliates, agents, and joint ventures (to the extent that the

 Company manages or controls such joint ventures), and those of its contractors and



                                               14
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 16 of 49




 subcontractors, including, but not limited to, the minimum elements set forth in

 Attachment C of this Agreement.

        22.    To address any deficiencies in its internal controls, policies, and

 procedures, KBM represents that it has undertaken, and will continue to undertake in

 the future, in a manner consistent with all of its obligations under this Agreement, a

 review of its existing internal controls, policies, and procedures regarding the

 responsible acquisition, possession, transfer, use, and sale of consumer data. Where

 necessary and appropriate, KBM agrees to adopt a new compliance program, or to

 modify its existing one, including internal controls, compliance policies, and procedures

 to ensure that it maintains an effective compliance program, including a system of

 internal controls designed to effectively detect and deter violations of federal law

 associated with the acquisition, possession, transfer, use, and sale of consumer data.

 The compliance program, including the internal controls system, will include, but not be

 limited to, the minimum elements set forth in Attachment C of this Agreement.

                            Corporate Compliance Reporting

        23.    KBM agrees that it will report to the Government annually during the Term

 of this Agreement regarding remediation and implementation of the compliance

 measures described in Attachment C of this Agreement. These reports will be prepared

 in accordance with Attachment D of this Agreement.




                                             15
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 17 of 49




                                  Deferred Prosecution

       24.    In consideration of the undertakings agreed to by KBM in this Agreement,

 the Government agrees that any prosecution of KBM for the Covered Conduct

 described in the attached Statement of Facts is hereby deferred for the Term of this

 Agreement. To the extent there is conduct disclosed by KBM that is not set forth in the

 attached Statement of Facts or Information, such conduct will not be exempt from

 further prosecution and is not within the scope of or relevant to this Agreement.

       25.    The Government further agrees that if KBM fully complies with all of its

 obligations under this Agreement, the Government will not continue the criminal

 prosecution against KBM described in Paragraph 1 and, at the conclusion of the Term,

 this Agreement shall expire. Within thirty days of this Agreement’s expiration, the

 Government shall seek dismissal with prejudice of the criminal Information filed against

 KBM described in Paragraph 1, and agrees not to file charges in the future against KBM

 based on the Covered Conduct described in the attached Statement of Facts. If,

 however, the Government determines during this thirty-day period that the Company

 breached the Agreement during the Term, as described in Paragraphs 26-29, the

 Government’s ability to extend the Term, as described in Paragraph 3, or to pursue

 other remedies, including those described in Paragraphs 26-29, remains in full effect.

                                Breach of the Agreement

       26.    If, during the Term of this Agreement, KBM (a) commits any felony under

 United States federal law; (b) provides in connection with this Agreement deliberately



                                             16
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 18 of 49




 false, incomplete, or misleading information; (c) fails to cooperate as set forth in

 Paragraph 5 of this Agreement; (d) fails entirely to implement a compliance measure as

 set forth in Paragraphs 21-22 of this Agreement and Attachment C (as distinct from a

 failure to effectively perform a compliance measure subject to Stipulated Damages as

 set forth in Paragraph 30 of this Agreement); or (e) otherwise fails to perform or fulfill its

 obligations under this Agreement, KBM shall thereafter be subject to prosecution for any

 federal criminal violation of which the Government has knowledge, including, but not

 limited to, the charge in the Information described in Paragraph 1, which may be

 pursued by the Government in the United States District Court for the District of

 Colorado or any other appropriate venue. Determination of whether KBM has breached

 the Agreement and whether to pursue prosecution of KBM shall be in the Government’s

 sole discretion. Any such prosecution may be premised on information provided by

 KBM, its subsidiaries and affiliates, or their personnel. Any such prosecution relating to

 the Covered Conduct or relating to conduct associated with the Covered Conduct and

 known to the Government before the date on which this Agreement was signed that is

 not time-barred by the applicable statute of limitations on the date of the signing of this

 Agreement may be commenced against KBM, or its subsidiaries and affiliates,

 notwithstanding the expiration of the statute of limitations, between the signing of this

 Agreement and the expiration of the Term plus one year. Thus, by signing this

 Agreement, KBM agrees that the statute of limitations with respect to any such

 prosecution that is not time-barred on the date of the signing of this Agreement shall be



                                               17
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 19 of 49




 tolled for the Term plus one year. In addition, KBM agrees that the statute of limitations

 as to any violation of U.S. federal law that occurs during the Term will be tolled from the

 date upon which the violation occurs until the earlier of the date upon which the

 Government is made aware of the violation or the duration of the Term plus five years,

 and that this period shall be excluded from any calculation of time for purposes of the

 application of the statute of limitations.

        27.     In the event the Government determines that KBM has breached this

 Agreement, the Government agrees to provide KBM with written notice of such breach

 before instituting any prosecution resulting from such breach. Within thirty days of

 receipt of such notice, KBM shall have the opportunity to respond to the Government in

 writing to explain the nature and circumstances of such breach, as well as the actions

 KBM has taken to address and remediate the situation, which explanation the

 Government shall consider in determining whether to pursue prosecution of the

 Company.

        28.     In the event the Government determines that KBM has breached this

 agreement: (a) all statements made by or on behalf of KBM to the Government or to

 the Court, including the attached Statement of Facts, and any testimony given by KBM

 before a grand jury, a court, or any tribunal, or at any legislative hearings, whether

 before or after this Agreement, and any leads derived from such statements or

 testimony, shall be admissible in evidence in any and all criminal proceedings brought

 by the Government against KBM, provided such statements or testimony are otherwise



                                              18
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 20 of 49




 admissible under the Federal Rules of Evidence, except for the attached Statement of

 Facts, which is admissible in whole; and (b) KBM shall not assert any claim under the

 United States Constitution, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule

 410 of the Federal Rules of Evidence, Section 1B1.1(a) of the USSG, or any other

 federal rule that any such statements or testimony made by or on behalf of KBM before

 or after this Agreement, or any leads derived therefrom, should be suppressed or are

 otherwise inadmissible. The decision whether conduct or statements of any present or

 future director, officer or employee, or any person acting on behalf of, or at the direction

 of, KBM, will be imputed to KBM for the purpose of determining whether KBM has

 violated any provision of this Agreement shall be in the sole discretion of the

 Government.

        29.    KBM acknowledges that the Government has made no representations,

 assurances, or promises concerning what sentence may be imposed by the Court if

 KBM breaches this Agreement and this matter proceeds to judgment. KBM further

 acknowledges that any such sentence is solely within the discretion of the Court and

 that nothing in this Agreement binds or restricts the Court in the exercise of such

 discretion.

                                    Stipulated Damages

        30.    KBM and the Government agree that the Government, in its sole

 discretion, may impose damages (“Stipulated Damages”) for any failure by KBM to

 effectively perform an obligation set forth in Paragraphs 21 or 22 of this Agreement or



                                              19
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 21 of 49




 Attachment C (collectively, the “Compliance Measures”). Stipulated Damages shall be

 calculated as ten thousand dollars ($10,000) total per day if Compliance Measures are

 not effectively performed, and will be assessed as follows:

       a.     Upon the Government’s determination that KBM has failed to effectively

              perform a Compliance Measure, the Government shall notify KBM in

              writing of its failure and the Government’s exercise of its contractual right

              to demand payment of the Stipulated Damages (the “Demand Letter”).

              The Demand Letter shall set forth:

              i.     The Compliance Measure(s) that KBM has failed, in the

                     Government’s determination, to effectively perform;

              ii.    The date on which KBM first failed, in the Government’s

                     determination, to effectively perform the Compliance Measure(s);

              iii.   A description of Compliance Measure(s) not met sufficient to permit

                     KBM to cure (as described below); and

              iv.    the amount of Stipulated Damages claimed by the Government as

                     of the date of the Demand Letter.

       b.     Within thirty (30) days after receipt of the Demand Letter, or such other

              period as the Government may agree in writing, KBM shall cure its failure

              to effectively perform the Compliance Measure(s) identified by the

              Government in the Demand Letter (“Cure Period”). If the failure is of a

              type that can be cured and KBM cures the failure within the Cure Period,



                                            20
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 22 of 49




            no Stipulated Damages shall be due. If KBM does not cure the failure

            during the Cure Period, but KBM then subsequently cures the failure,

            Stipulated Damages calculated from the date on which KBM first failed to

            effectively perform the Compliance Measure(s) to the date of cure shall be

            immediately payable to the Government. If the failure is one that cannot

            be cured, then Stipulated Damages calculated from the date on which

            KBM first failed to effectively perform the Compliance Measure(s) until the

            date that KBM remediates the failure to the Government’s satisfaction

            shall be immediately payable to the Government.

       c.   Determination of whether KBM has failed to effectively perform a

            Compliance Measure shall be in the Government’s sole discretion.

            Determinations of whether a failure to effectively perform a Compliance

            Measure can be cured or has been cured, and determinations of when a

            failure has been cured or remediated shall all be in the Government’s sole

            discretion.

       d.   The Stipulated Damages shall be paid to the United States by electronic

            fund transfer according to wire transfer instructions that will be provided by

            the Government.

       e.   KBM agrees that the United States District Court for the District of

            Colorado shall have jurisdiction over any action to collect Stipulated

            Damages.



                                          21
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 23 of 49




        f.     If KBM fails timely to make a required payment of Stipulated Damages,

               interest (at the rate specified in 28 U.S.C. § 1961) shall accrue on the

               unpaid balance through the date of payment.

               Sale, Merger, or Other Change in Corporate Form of KBM

        31.    Except as may otherwise be agreed by the parties in connection with a

 particular transaction, KBM agrees that in the event that, during the Term, it undertakes

 any change in corporate form, including if it sells, merges, or transfers business

 operations that are material to KBM’s consolidated operations, or to the operations of

 any subsidiaries or affiliates involved in the conduct described in the Statement of

 Facts, as they exist as of the date of this Agreement, whether such sale is structured as

 a sale, asset sale, merger, transfer, or other change in corporate form, it shall include in

 any contract for sale, merger, transfer, or other change in corporate form a provision

 binding the purchaser, or any successor in interest thereto, to the obligations described

 in this Agreement. The purchaser or successor in interest must also agree in writing

 that the Government’s ability to declare breach under this Agreement is applicable in full

 force to that entity. KBM agrees that the failure to include these provisions in the

 transaction will make any such transaction null and void. KBM shall provide notice to

 the Government at least thirty days prior to undertaking any such sale, merger, transfer,

 or other change in corporate form. The Government shall notify KBM prior to such

 transaction (or series of transactions) if it determines that the transaction(s) will have the

 effect of circumventing or frustrating the enforcement purposes of this Agreement. If, at



                                              22
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 24 of 49




 any time during the Term, KBM engages in a transaction that has the effect of

 circumventing or frustrating the enforcement purposes of this Agreement, the

 Government may deem it a breach of this Agreement pursuant to Paragraphs 26-29 of

 this Agreement. Nothing in this Agreement shall restrict KBM from indemnifying (or

 otherwise holding harmless) the purchaser or successor in interest for penalties or other

 costs arising from any conduct that may have occurred prior to the date of the

 transaction, so long as such indemnification does not have the effect of circumventing

 or frustrating the enforcement purposes of this Agreement, as determined by the

 Government.

                               Public Statements by KBM

       32.     KBM expressly agrees that it shall not, through present or future attorneys,

 officers, directors, agents, management level employees or any other person authorized

 to speak for KBM, make any public statement, in litigation or otherwise, contradicting in

 whole or in part the acceptance of responsibility by KBM set forth above or the facts

 described in the attached Statement of Facts. Any such contradictory statement shall,

 subject to cure rights of KBM described in this paragraph below, constitute a material

 breach of this Agreement, and KBM thereafter shall be subject to prosecution as set

 forth in this Agreement. The decision whether any public statement by any such person

 contradicting a fact contained in the Statement of Facts will be imputed to KBM for the

 purpose of determining whether it has breached this Agreement shall be at the sole

 discretion of the Government. If the Government determines that a public statement by



                                            23
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 25 of 49




 any such person contradicts in whole or in part a statement contained in the Statement

 of Facts, the Government shall so notify KBM, and KBM may avoid a breach of this

 Agreement by publicly repudiating such statement(s) within five business days after

 notification. KBM shall be permitted to raise defenses and to assert affirmative claims in

 other proceedings relating to the matters set forth in the Statement of Facts provided

 that such defenses and claims do not contradict, in whole or in part, a statement

 contained in the Statement of Facts. No statement made by any former, present or

 future officer, director, employee, or agent of KBM in the course of any criminal,

 regulatory, or civil case initiated against such individual shall be imputed to KBM, unless

 such individual is speaking on behalf of KBM.

        33.    KBM agrees that if it or any of its direct or indirect subsidiaries or affiliates

 issues a press release or holds any press conference in connection with this

 Agreement, KBM shall first consult with the Government to determine: (a) whether the

 text of the release or proposed statements at the press conference are true and

 accurate with respect to matters between the Government and KBM; and (b) whether

 the Government has any objection to the release.

        34.    The Government agrees, if requested to do so, to bring to the attention of

 law enforcement and regulatory authorities the facts and circumstances relating to the

 nature of the conduct underlying this Agreement, including the nature and quality of

 KBM’s cooperation and remediation. By agreeing to provide this information to such

 authorities, the Government is not agreeing to advocate on behalf of KBM, but rather is



                                               24
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 26 of 49




 agreeing to provide facts to be evaluated independently by such authorities.

                       Limitations on Binding Effect of Agreement

        35.    This Agreement is binding on KBM and the Government (again defined as

 the U.S. Department of Justice’s Consumer Protection Branch and the U.S. Attorney’s

 Office for the District of Colorado, collectively) but specifically does not bind any other

 component of the Department of Justice, other federal agencies, or any state, local or

 foreign law enforcement or regulatory agencies, or any other authorities, although the

 Government will bring the cooperation of KBM and its compliance with its other

 obligations under this Agreement to the attention of such agencies and authorities if

 requested to do so by KBM.

                                            Notice

        36.    Any notice to the Government under this Agreement shall be given by

 personal delivery, overnight delivery by a recognized delivery service, or registered or

 certified mail, addressed to:

        Director, Consumer Protection Branch
        Civil Division
        U.S. Department of Justice
        450 5th Street NW, Room 6400 South
        Washington, DC 20001

        Chief, Criminal Division
        U.S. Attorney’s Office
        District of Colorado
        1801 California Street, Ste 1600
        Denver, CO 80202

        37.    Any notice to KBM under this Agreement shall be given by personal



                                              25
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 27 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




            delivery, overnight delivery by a recognized delivery service, or registered or certified

            mail, addressed to:

                     KBM Group LLC
                     C/O Chris Davies
                     Wilmer Cutler Pickering Hale and Dorr LLP
                     1875 Pennsylvania Ave NW
                     Washington, DC 20006

                     38.     Notice shall be effective upon actual receipt by the Government or KBM.

                                                     Complete Agreement

                     39.     This Agreement sets forth all the terms of the agreement between KBM

            and the Government. No amendments, modifications or additions to this Agreement

            shall be valid unless they are in writing and signed by the Government, the attorneys for

            KBM, and a duly authorized representative of KBM.


            AGREED:

            FOR KBM GROUP LLC:

                     6/11/2021
            Date: _______________                      By:___________________________________
                                                          James G. Pike
                                                          Chief Financial Officer
                                                          KBM Group LLC

                     6/11/2021
            Date: _______________                      By:___________________________________
                                                          Christopher Davies, Esq.
                                                          Wilmer Cutler Pickering Hale and Dorr LLP
                                                          Counsel for KBM Group, LLC




                                                               26
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 28 of 49
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 29 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




                                          COMPANY OFFICER’S CERTIFICATE

                     I have read this Agreement and carefully reviewed every part of it with outside

            counsel for KBM Group, LLC (the “Company”). I understand the terms of this

            Agreement and voluntarily agree, on behalf of the Company, to each of its terms.

            Before signing this Agreement, I consulted outside counsel for the Company. Counsel

            fully advised me of the rights of the Company, of possible defenses, of the Sentencing

            Guidelines’ provisions, and of the consequences of entering into this Agreement.

                     I have carefully reviewed the terms of this Agreement with the members of the

            Company. I have advised and caused outside counsel for the Company to advise the

            members fully of the rights of the Company, of possible defenses, of the Sentencing

            Guidelines’ provisions, and of the consequences of entering into the Agreement.

                     No promises or inducements have been made other than those contained in this

            Agreement. Furthermore, no one has threatened or forced me, or to my knowledge any

            person authorizing this Agreement on behalf of the Company, in any way to enter into

            this Agreement. I am also satisfied with outside counsel’s representation in this matter.

            I certify that I am the Chief Financial Officer for the Company and that I have been duly

            authorized by the Company to execute this Agreement on behalf of the Company.
                     6/11/2021
            Date: _____________

                                                       KBM GROUP, LLC

                                              By:      ______________________________________

                                                       James G. Pike



                                                              28
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 30 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




                                                CERTIFICATE OF COUNSEL

                     I am counsel for KBM Group, LLC (the “Company”) in the matter covered by this

            Agreement. In connection with such representation, I have examined relevant

            Company documents and have discussed the terms of this Agreement with the

            Company members. Based on our review of the foregoing materials and discussions, I

            am of the opinion that the representative of the Company has been duly authorized to

            enter into this Agreement on behalf of the Company and that this Agreement has been

            duly and validly authorized, executed, and delivered on behalf of the Company and is a

            valid and binding obligation of the Company. Further, I have carefully reviewed the

            terms of this Agreement with the members and the General Counsel of the Company. I

            have fully advised them of the rights of the Company, of possible defenses, of the

            Sentencing Guidelines’ provisions and of the consequences of entering into this

            Agreement. To my knowledge, the decision of the Company to enter into this

            Agreement, based on the authorization of the members, is an informed and voluntary

            one.


                       6/11/2021
            Date: _______________                      By:___________________________________
                                                          Christopher Davies, Esq.
                                                          Wilmer Cutler Pickering Hale and Dorr LLP
                                                          Counsel for KBM Group, LLC




                                                               29
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 31 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




                                                        ATTACHMENT A

                                     CHIEF FINANCIAL OFFICER’S CERTIFICATE


            I, James G. Pike, do hereby certify that I am the duly appointed and acting Chief

            Financial Officer of KBM Group, LLC, a limited liability company organized under the

            laws of Delaware (“KBM”);

                     WHEREAS, KBM has been engaged in discussions with the United States

            Department of Justice, Consumer Protection Branch and the United States Attorney’s

            Office for the District of Colorado (collectively, “the Government”) regarding issues

            arising in connection with the use and sale of consumer data by employees of KBM;

            and


                     WHEREAS, in order to resolve such discussions, it is proposed that KBM enter

            into a certain agreement with the Government; and


                     WHEREAS, Sarah LaVoi, General Counsel, together with outside counsel for

            KBM, have advised KBM of its rights, possible defenses, the Sentencing Guidelines’

            provisions, and the consequences of entering into such agreement with the

            Government;


            NOW, THEREFORE, BE IT RESOLVED, that:

                     1.      KBM (a) acknowledges the filing of the one-count Information charging

            KBM with Conspiracy to Commit Mail and Wire Fraud in violation of Title 18, United

            States Code, Section 1349 (the “Information”); (b) waives indictment on such charges

            and enters into a deferred prosecution agreement with the Government (“the
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 32 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




            Agreement”); and (c) agrees to pay a Total Criminal Monetary Amount of $42,000,000

            under the Agreement with respect to the conduct described in the Information;

                     2.      KBM accepts the terms and conditions of the Agreement, including, but

            not limited to: (a) a knowing waiver of its rights to a speedy trial pursuant to the Sixth

            Amendment to the United States Constitution, Title 18, United States Code, Section

            3161, and Federal Rule of Criminal Procedure 48(b); (b) a knowing waiver for purposes

            of the Agreement and any charges by the United States arising out of the conduct

            described in the attached Statement of Facts of any objection with respect to venue; (c)

            consents to the filing of the Information, as provided under the terms of the Agreement

            in the United States District Court for the District of Colorado; and (d) a knowing waiver

            of any defenses based on the statute of limitations for any prosecution relating to the

            conduct described in the attached Statement of Facts or relating to conduct known to

            the Government prior to the date on which the Agreement was signed that is not time-

            barred by the applicable statute of limitations on the date of the signing of the

            Agreement;

                     3.      I am authorized, empowered and directed, on behalf of KBM, to execute

            the Agreement substantially in such form with such changes as I may approve; and




                                                             A-2
          Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 33 of 49
DocuSign Envelope ID: 9414D3B9-68A3-4326-BD57-1B37EAE1E698




                     4.      I am authorized, empowered and directed to take any and all actions as

            may be necessary or appropriate and to approve the forms, terms or provisions of any

            agreement of other documents as may be necessary or appropriate, to carry out and

            effectuate the purpose and intent of the foregoing resolutions.



                      6/11/2021
            Date:                                             By:
                                                                    James G. Pike
                                                                    Chief Financial Officer
                                                                    KBM Group, LLC




                                                             A-3
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 34 of 49




                                       ATTACHMENT B

                                  STATEMENT OF FACTS


        The following Statement of Facts is incorporated by reference as part of the

 Deferred Prosecution Agreement (the “Agreement”) between the United States

 Department of Justice, Consumer Protection Branch and the United States Attorney’s

 Office for the District of Colorado (collectively, “the Government”) and KBM Group, LLC

 (“KBM”). KBM hereby agrees and stipulates that the following information is true and

 accurate. KBM admits, accepts, and acknowledges that it is responsible for the acts of

 its officers, directors, employees, and agents as set forth below. Should the

 Government pursue the prosecution that is deferred by the Agreement, KBM agrees

 that it will neither contest the admissibility of, nor contradict, this Statement of Facts in

 any such proceeding. The following facts establish beyond a reasonable doubt the

 charges set forth in the criminal Information attached to this Agreement:

                            Relevant Entities and Business Units

        1.      From approximately January, 2012 through December 2018 (“the

 Relevant Time Period”), KBM Group LLC (“KBM”) was a Delaware limited liability

 corporation.

        2.      KBM advertised itself as a “global leader in knowledge-based marketing

 solutions” that helped “businesses worldwide use their data to improve marketing

 performance, increase profits and ROI.” KBM collected consumer data and employed

 sophisticated data modeling to assist its clients with identifying new potential customers

 and obtaining new information about the clients’ existing customers. In particular,

 KBM’s “iBehavior” cooperative database used computer models that analyzed a client’s
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 35 of 49




 transactional data (i.e., the records of clients’ interactions with consumers) along with

 the data of other clients to identify targeted lists of consumers likely to respond to the

 client’s marketing campaigns and solicitations. The iBehavior cooperative database

 contained data on more than 100 million households in the United States and served a

 client base of at least 2,500 clients at any given time.

        3.     During the Relevant Time Period, KBM was organized into several lines of

 business. The Merchant Services unit (“Merchant Services”) licensed consumer data

 from the iBehavior cooperative database to existing clients and also recruited new

 clients to join the database. Within Merchant Services there were several groups,

 including the Business Development group, which solicited new clients for Merchant

 Services, and the Solo-Continuity (“SOCO”) group, which focused on data licensing to

 clients that mailed consumers solicitations offering a single product or to clients

 engaged in continuity sales programs (like a monthly recurring subscription program).

                    KBM’s Sale of Consumer Data to Deceptive Clients

        4.     During the Relevant Time Period, clients of Merchant Services included a

 number of entities and individuals that sent mailings to consumers with deceptive

 solicitations (“Deceptive Clients”), including sweepstakes, astrology, auto-warranty,

 dietary-supplement, and government-grant offers. Consumers who responded to these

 deceptive solicitations frequently fell within the same demographic pool: elderly and

 vulnerable Americans.

        5.     During the Relevant Time Period, KBM employees working within the

 scope of their employment in Merchant Services arranged for KBM to license consumer


                                              B-2
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 36 of 49




 data to more than a dozen Deceptive Clients they knew were engaged in fraud. The

 consumer data licensed to the Deceptive Clients came both from other Deceptive

 Clients and legitimate business, non-profit, and charitable-organization clients, including

 clients with many elderly customers.

        6.     Due to their interactions with the Deceptive Clients and/or their

 representatives, KBM employees were familiar with at least certain clients’ practices, as

 well as certain deceptive solicitations. For example, when KBM recruited a Deceptive

 Client (Client 1), an employee circulated samples of Client 1’s fraudulent solicitations to

 many other Merchant Services employees, including the General Manager. The sample

 solicitations, which Client 1 proposed to mail to thousands of consumers identified by

 KBM, included statements like “Our company has been tasked with closing out your

 account by paying out a certified check in your name. . .you are indeed the lucky

 recipient and the exact amount of the payment I am require (sic) to send you is really:

 45,000.00 dollars by bank check in your name.” The General Manager of Merchant

 Services responded to the email that included the sample solicitations, stating, “Who

 responds to this stuff?? Obviously we have those people.”

        7.     KBM employees worked to develop and increase business with the

 Deceptive Clients despite receiving notice that some of the Deceptive Clients and the

 perpetrators of similar schemes had been arrested, charged with crimes, convicted, and

 otherwise were subject to law enforcement actions for defrauding U.S. consumers. For

 example, a KBM employee emailed a group of colleagues about a major Department of




                                             B-3
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 37 of 49




 Justice action focused on combatting mail fraud that targeted the elderly, exclaiming

 “We know some of these guys!” and specifically named Client 1 as being involved.

        8.     KBM employees engaged in this conduct, in part, to benefit KBM, to

 acquire valuable data from Deceptive Clients for KBM, and to enrich themselves

 through sales-based compensation. Merchant Services’ development of business

 relationships with Deceptive Clients and acquisition of their data enhanced KBM’s ability

 to model consumer data and thereby enable both Deceptive Clients and legitimate

 clients to solicit new consumers.

        9.     Many of the Deceptive Clients operated “astrology” schemes. The mail

 solicitations sent by these schemes promised that a “psychic” had an individualized

 vision about each mail recipient and offered purportedly personalized astrological

 services or unique, supernatural objects in exchange for a fee. In reality, the mailings

 were mass-produced, and victims submitting money in response to the mailings

 received nothing of material value in return.

        10.    Client 2 was an “astrology” Deceptive Client of Merchant Services.

               a.     Client 2 provided Merchant Services employees with sample

        solicitations to show what it intended to mail to thousands of consumers identified

        by KBM. These solicitations included statements like “My dear <FirstName>, I

        am going to send you, free of charge, the most POWERFUL GOOD LUCK

        TALISMAN you’re ever going to experience!. . . I learned that a non-profit

        organization was offering certain people the chance to receive and wear this

        Magnetor Magnetic Bracelet for 30 days. . . This is why you, <FirstName> have


                                             B-4
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 38 of 49




       been selected – and why I am writing to you today so that you can participate in

       this independent study, for FREE. . . Also, <FirstName>, to prove your real desire

       to participate in this special and very serious research project (and to eliminate

       curiosity seekers), I am asking only for a small contribution towards the costs of

       research and publication: a symbolic contribution of only $20.”

              b.     Despite the fraudulent nature of Client 2’s solicitations, KBM

       licensed lists containing the names and addresses of over 350,000 U.S.

       consumers to Client 2 over several years. Indeed, KBM stopped working with

       Client 2 only after a federal court enjoined Client 2 and numerous individuals

       from continuing to engage in mail fraud in November 2014. A KBM employee

       notified a KBM Vice President of the injunction, sending the Vice President a

       press article entitled “Did these mail-order ‘psychics’ see the Justice Department

       coming?” which included allegations that Client 2 had “defrauded tens of millions

       of dollars from thousands of vulnerable citizens.”

              c.     A few months later, KBM employees signed up another Deceptive

       Client despite the broker’s acknowledgment that the new client was “another

       astrology type mailer similar to [Client 2] (who is no longer mailing)[.]”

       11.    Merchant Services also provided potential victim information to a number

 of mass-mailing fraud schemes that sent “sweepstakes” solicitations to thousands of

 consumers, stating that the consumers had won a large prize. The solicitations claimed

 that, to collect the promised prize, a recipient consumer needed to remit a small




                                             B-5
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 39 of 49




 processing fee. In reality, victims who paid the fee received nothing of value and were

 subjected to a barrage of additional solicitations making similar false promises.

        12.    For example, Client 3 was a “sweepstakes” Deceptive Client of Merchant

 Services.

               a.     Client 3 provided KBM with sample solicitations to show what it

        intended to mail to thousands of consumers identified by KBM. These

        solicitations included statements like “CONGRATULATIONS! YOU ARE A

        GUARANTEED AWARD RECIPIENT. CHECK IN THE NAME OF [XXXFIRST

        AND LAST NAMEXXX] NOW AVAILABLE . . . You have definitely won a cash

        prize. CONGRATULATIONS! $3,900,000.00 THREE MILLION NINE HUNDRED

        THOUSAND DOLLARS STANDS TO BE PAID AND YOU’RE HOLDING THE

        WIN OPPORTUNITY DOCUMENTS IN YOUR HANDS RIGHT NOW! Here’s all

        you need to do to verify your claim. . . once you’ve verified your information, sign,

        date and send us the document with your one-time processing fee of $20 in the

        envelope herewith.”

               b.     During the recruitment process for Client 3, the KBM Finance

        Department conducted a due diligence review and found various red flags,

        including online consumer complaints about Client 3 being a scam. One KBM

        employee in the SOCO group stated, “they're coming up as scams in google (not

        surprising)” and also noted, “They are scams and likely don’t have websites.”

        These red flags were elevated to the Finance Department Controller who

        subsequently did not approve extending a line of credit to Client 3, thereby


                                             B-6
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 40 of 49




        inhibiting the licensing of data to Client 3. The General Manager of Merchant

        Services and a vice president persuaded the Finance Department Controller to

        approve Client 3. KBM began shipping consumer data to Client 3 shortly

        thereafter.

               c.     Despite the fraudulent nature of Client 3’s solicitations and the red

        flags identified during the Finance Department due diligence process, KBM

        licensed the names of more than a hundred thousand U.S. consumers to Client

        3.

        13.    Throughout the Relevant Time Period, KBM lacked formal compliance

 policies that prohibited licensing data to clients with deceptive or fraudulent solicitations.

 At times, on a temporary and ad hoc basis, certain employees took it upon themselves

 to restrict data licensing to clients that had been the subject of law enforcement action.

 Nevertheless, KBM employees, including managers, knew about deceptive and

 fraudulent solicitations in the Solo-Continuity sector and resisted efforts to impose more

 stringent and consistent compliance and due diligence standards.

        14.    During the Relevant Time Period, KBM sold data associated with millions

 of U.S. consumers to clients engaged in fraudulent mass-mailing schemes.




                                              B-7
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 41 of 49




                                     ATTACHMENT C

                        CORPORATE COMPLIANCE PROGRAM

         In order to address any deficiencies in its internal controls, compliance code,
 policies, and procedures regarding the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns, KBM Group LLC
 (“KBM” or “the Company”) agrees to continue to conduct, in a manner consistent with all
 of its obligations under this Agreement, reasonable and appropriate reviews of internal
 controls, policies, and procedures.

        Where necessary and appropriate, the Company agrees to modify its compliance
 program, including internal controls, compliance policies, and procedures in order to
 ensure that it maintains an effective compliance program that is designed to detect and
 prevent the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns. To the extent reasonable, practicable, and
 appropriate, this compliance program will apply to all communications channels. The
 specific internal controls, compliance policies, and procedures implemented in KBM’s
 lines of business may vary. However, at a minimum, the controls, policies, and
 procedures in each line of business should include, but may not be limited to, the following
 elements, to the extent that they are not already part of the Company’s existing internal
 controls, compliance code, policies, and procedures:

                                  High-Level Commitment

        The Company has required, and will ensure in the future, that its senior
 management provides strong, explicit, and visible support of and commitment to its
 corporate policy against fraudulent or deceptive marketing by its clients and to the
 Company’s compliance code. The Company will also ensure that middle management, in
 turn, reinforces those standards and encourages employees to abide by them. The
 Company will create and foster a culture of ethics and compliance with the law in its day-
 to-day operations.

                                  Policies and Procedures

       KBM has developed or will develop and promulgate clearly articulated and visible
 corporate policies that prohibit it from providing data to clients engaged in fraudulent or
 deceptive marketing. The policy, or policies, shall be memorialized in a written
 compliance code related to fraudulent or deceptive marketing by clients.

       KBM has developed or will develop and promulgate compliance policies and
 procedures designed to reduce the possibility of the Company transferring or selling
 consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns, in violation of the Company’s compliance code. KBM has taken or will take
 measures to encourage and to support the observance of ethics and compliance policies
 and procedures against the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns by personnel at all levels of the
 Company. These policies and procedures that are designed to detect and prevent the
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 42 of 49




 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns shall apply to all officers and employees. KBM shall
 notify all employees that compliance with these policies and procedures, which are
 designed to detect and prevent the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns, is the duty of
 individuals at all levels of the Company. The Company will also take appropriate
 measures to ensure that it does not accept contractual obligations with any client, or any
 other party, that interfere with the Company’s ability to abide by its compliance code,
 policies, and procedures.

          Consistent with its compliance code, policies, and procedures, the Company has
 instituted or will institute risk-based due diligence and compliance requirements aimed at
 detecting and deterring the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns. These efforts include or will
 include the elements of client due diligence and consumer solicitation review, at a
 minimum with regard to solicitations offered by mail and email, using a risk-based
 approach and in circumstances and at intervals in which such measures are reasonable,
 practicable, and appropriate:

 Client Due Diligence –

       The Company will perform risk-based due diligence on a client in situations where
       the Company is selling or transferring consumer data to the client, or to a third-
       party at the direction of that client, in circumstances and at intervals where such
       measures are reasonable, practicable, and appropriate. Such due diligence will
       include reasonable review, as necessary, of publicly available information sources,
       including the websites of federal enforcement authorities, that the Company
       determines may help to indicate whether a current or prospective client seeking
       consumer data for marketing purposes, or those associated with it, has been or is
       engaged in fraudulent or deceptive marketing to consumers.

 Consumer Solicitation Review –

       The Company also will conduct a risk-based review of consumer solicitations, or
       creative marketing pieces, associated with client requests to acquire the
       Company’s consumer data for the purposes of sending a specific solicitation, in
       circumstances and at intervals where such measures are reasonable, practicable,
       and appropriate. Solicitation review, as appropriate, may be conducted through
       periodic audits, the sampling of solicitations or the review of example solicitations.
       To the extent practicable and reasonable, the Company has or will establish
       processes designed to verify that proposed consumer solicitations previously
       reviewed by the Company are in fact accurate representations of the solicitations
       actually disseminated by a client to which the Company has sold or transferred
       consumers’ data, which may be conducted on a periodic and sample basis.

        The Company’s compliance program will be designed such that, during the Term
 of the Agreement, the Company will preserve all documents created and, to the extent


                                            C-2
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 43 of 49




 practicable, all documents reviewed, while maintaining and operating its client due
 diligence and solicitation review program. The document preservation will be designed to
 allow for reasonable auditing and assessment. The Company will make such documents
 accessible, as reasonable and appropriate, to Company legal and compliance personnel
 and auditors.

                               Periodic Risk-Based Review

        The Company has developed or will develop these compliance policies and
 procedures on the basis of a periodic risk assessment of the transfer or sale of consumer
 data to entities and individuals engaged in fraudulent or deceptive marketing campaigns.

        KBM shall review its compliance code, policies, and procedures designed to detect
 and prevent the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns in each line of business no less than
 annually and shall update them as is reasonable and appropriate to ensure their
 continued effectiveness.

                           Proper Oversight and Independence

        The Company has assigned or will assign responsibility for the implementation and
 oversight of the Company’s compliance code, policies, and procedures designed to detect
 and prevent the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns to one or more senior corporate executives
 of the Company. Such corporate official(s) shall have the authority to report directly to
 the Company’s Chief Executive Officer, or any other appropriate executive, and shall
 have an adequate level of autonomy from management, as well as sufficient resources
 and authority to maintain such autonomy with respect to the implementation and oversight
 of the compliance policies and procedures designed to detect and prevent the transfer or
 sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns.

                                  Training and Guidance

         The Company has implemented or will implement mechanisms designed to ensure
 that its compliance code, policies, and procedures designed to detect and prevent the
 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns are effectively communicated to all executives, officers,
 employees, and when necessary and appropriate, agents and business partners. These
 mechanisms shall include: (a) periodic training about compliance measures designed to
 detect and prevent the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns for all executives, officers, and
 employees in positions of leadership or trust, and those that hold positions that require
 such training, for example, among other potential groups of employees, sales employees,
 employees in the legal department, and those who perform compliance functions; and (b)
 corresponding certifications by all such executives, officers, employees, agents, and
 business partners that acknowledge the training requirements related to detecting and



                                           C-3
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 44 of 49




 deterring the transfer or sale of consumer data to entities and individuals engaged in
 fraudulent or deceptive marketing campaigns and certify compliance with those
 requirements.

        KBM will maintain, or where necessary and appropriate establish, an effective
 system for providing guidance and advice to executives, officers, and employees and,
 when necessary, agents and business partners, on abiding by the Company’s compliance
 code, policies, and procedures relating to the transfer or sale of consumer data to entities
 and individuals engaged in fraudulent or deceptive marketing campaigns, including when
 any of them need advice on an urgent or expedited basis.

                            Internal Reporting and Investigation

        KBM will maintain, or if necessary establish, an effective system for internal, and
 when possible, confidential reporting by, and protection of, executives, officers,
 employees, and when appropriate, agents and business partners, concerning the transfer
 or sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns or violations of the Company’s compliance code, policies, and
 procedures relating to the transfer or sale of consumer data to entities and individuals
 engaged in fraudulent or deceptive marketing campaigns.

         KBM will maintain, or if necessary establish, an effective and reliable process with
 sufficient resources for responding to, investigating, and documenting any allegations that
 the Company’s clients are engaged in fraudulent or deceptive marketing or are otherwise
 violating the Company’s compliance code, policies, or procedures relating to the transfer
 or sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns

                                Enforcement and Discipline

         KBM has implemented or will implement mechanisms designed to effectively
 enforce its compliance code, policies, and procedures relating to the transfer or sale of
 consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns, including mechanisms that appropriately incentivize compliance and that
 discipline violations.

        KBM has implemented or will implement appropriate disciplinary procedures to
 address, among other things, any employee’s provision of data or services to clients
 engaged in fraudulent or deceptive marketing. Such procedures shall be applied
 consistently and fairly, regardless of the position held by, or the perceived importance of,
 the subject executive, officer, or employee. The Company has implemented or shall
 implement procedures to ensure that when misconduct is discovered, the Company
 undertakes reasonable and appropriate steps to remedy the harm that resulted from the
 misconduct and to ensure that reasonable and appropriate steps are taken to prevent
 similar misconduct from occurring in the future, including by assessing the Company’s
 internal controls, its compliance code, policies, and procedures related to deceptive




                                             C-4
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 45 of 49




 marketing by clients, and by making any necessary modifications to ensure that the
 Company’s overall compliance program is effective.

                                     Consumer Rights

        The Company has instituted or will institute, to the extent required by and
 permissible under applicable law, a reasonable process by which an individual consumer
 may request a copy of his or her personal information held by the Company for the
 purpose of the transfer or sale of data to current or prospective clients. The Company
 also has instituted or will institute, to the extent required by and permissible under
 applicable law, a reasonable process by which an individual consumer may request that
 the Company not sell his or her personal information to current or prospective clients.

                                 Mergers and Acquisitions

        KBM has developed and implemented, or will develop and implement, policies and
 procedures regarding mergers and acquisitions that require the Company to conduct risk-
 based due diligence on potential new business entities that includes diligence regarding
 the transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns, including appropriate due diligence by legal, accounting,
 and compliance personnel.

         KBM has ensured or will ensure that its compliance code, policies, and procedures
 related to detecting and deterring the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns apply as quickly as
 is practicable to any newly acquired businesses or entities merged with the Company.
 KBM will promptly: (a) train the executives, officers, employees, and when appropriate,
 agents and business partners on its compliance code, policies, and procedures related
 to the transfer or sale of consumer data to entities and individuals engaged in fraudulent
 or deceptive marketing campaigns; and (b) when warranted, conduct a risk-based review
 of newly acquired or merged businesses as quickly as is practicable regarding the transfer
 or sale of consumer data to entities and individuals engaged in fraudulent or deceptive
 marketing campaigns.

                                  Monitoring and Testing

         KBM will conduct periodic reviews and testing of its compliance code, policies, and
 procedures related to preventing and detecting the transfer or sale of consumer data to
 entities and individuals engaged in fraudulent or deceptive marketing campaigns that are
 designed to evaluate and improve their effectiveness in preventing and detecting the
 transfer or sale of consumer data to entities and individuals engaged in fraudulent or
 deceptive marketing campaigns and any related violations of the Company’s code,
 policies, and procedures related to the transfer or sale of consumer data to entities and
 individuals engaged in fraudulent or deceptive marketing campaigns. The Company’s
 reviews and tests shall take into account relevant developments in the industry and any
 evolving international, domestic, and industry standards related to the transfer or sale of




                                            C-5
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 46 of 49




 consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns.

        KBM will maintain, or where necessary establish, effective processes and
 procedures that enable the Company, to the extent possible, to detect the transfer or sale
 of consumer data to entities and individuals engaged in fraudulent or deceptive marketing
 campaigns.




                                            C-6
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 47 of 49




                                      ATTACHMENT D

                              REPORTING REQUIREMENTS


          KBM Group LLC (“KBM”) agrees that it will report to the United States

 Department of Justice, Consumer Protection Branch and the United States Attorney’s

 Office for the District of Colorado (collectively, “the Government”) periodically, at no

 more than twelve month intervals during a thirty month term (the “Term”), regarding

 remediation and implementation of the compliance program and internal controls,

 policies, and procedures described in Attachment C of this Agreement. During this

 thirty month period, KBM shall: (1) conduct an initial review and submit an initial report,

 and (2) conduct and prepare at least two follow-up reviews and reports, as described

 below:

          a.    By no later than sixty days from the date this Agreement is executed, KBM

 shall submit to the Government a written initial report setting forth a complete

 description of its remediation efforts to date, its proposals reasonably designed to

 improve KBM’s internal controls, policies, and procedures to ensure that it maintains an

 effective compliance program, including a system of internal controls designed to

 effectively detect and deter violations of federal law associated with the acquisition,

 possession, transfer, use, and sale of consumer data, (“Federal Law”) and the proposed

 scope of subsequent reviews. The report shall be transmitted to:
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 48 of 49




        Director, Consumer Protection Branch
        U.S. Department of Justice
        450 5th Street NW, Room 6400 South
        Washington, DC 20001

        and

        Chief, Criminal Division
        U.S. Attorney’s Office
        District of Colorado
        1801 California Street, Ste 1600
        Denver, CO 80202

 KBM may extend the time period for issuance of the report with prior written approval of

 the Government.

        b.     KBM shall undertake at least two follow-up reviews and reports,

 incorporating the views of the Government on KBM’s prior reviews and reports, to

 further monitor and assess whether KBM’s policies and procedures are reasonably

 designed to detect and prevent violations of Federal Law.

        c.     Each follow-up review and report shall be completed by no later than 365

 days after the previous report is submitted to the Government. The final follow-up

 review and report shall be completed and delivered to the Government no later than

 sixty days before the end of the Term.

        d.     The reports will likely include proprietary, financial, confidential, and

 competitive business information. Moreover, public disclosure of the reports could

 discourage cooperation, impede pending or potential government investigations and

 thus undermine the objectives of the reporting requirement. For these reasons, among

 others, the reports and the contents thereof are intended to remain and shall remain

 non-public, except as otherwise agreed to by the parties in writing, or except to the



                                              D-2
Case 1:21-cr-00198-PAB Document 3-1 Filed 06/14/21 USDC Colorado Page 49 of 49




 extent that the Government determines in its sole discretion that disclosure would be in

 furtherance of the Government’s discharge of its duties and responsibilities or is

 otherwise required by law.

       e.     KBM may extend the time period for submission of any of the follow-up

 reports with prior written approval of the Government.




                                            D-3
